Citation Nr: 0027817	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  98-05 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served active duty from October 1944 to June 
1945.

The North Little Rock, Arkansas, Department of Veterans (VA), 
Regional Office (RO) previously denied service connection for 
low back disability, characterized as residuals of the 4th 
lumbar vertebra fracture, in 1945.  The veteran was informed 
of this adverse determination by VA letter dated August 28, 
1945.  The veteran did not initiate an appeal.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the North Little Rock 
VARO, which denied entitlement to a compensable disability 
evaluation for bilateral hearing loss and the application to 
reopen the claim for service connection for low back 
disability.  An appeal of this decision was thereafter 
completed.

By supplemental statement of the case issued in April 2000, 
the RO granted entitlement to a 20 percent disability 
evaluation for bilateral hearing loss.  As this increase 
represents less than the maximum available rating, the 
veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Upon a VA audiological evaluation conducted in June 1998, 
the veteran's hearing acuity was manifested by an average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz (Hz) 
of 60 decibels (dB) in the right ear and 86 dB in the left 
ear, with speech discrimination ability of 86 percent in the 
right ear and 74 percent in the left ear.

3.  The revised rating criteria for evaluation of hearing 
impairment are more favorable insofar as they provide for a 
higher numerical designation for the veteran's left ear 
hearing loss.

4.  Prior to June 10, 1999, application of the puretone 
average and speech discrimination scores to table VI in the 
Rating Schedule results in the designation of "III" for the 
right ear and "VII" for the left ear which, when applied to 
table VII, results in a percentage evaluation for hearing 
impairment of 20 percent.

5.  From June 10, 1999, application of the puretone average 
and speech discrimination scores to tables VI and VIa in the 
Rating Schedule results in the designation of "III" for the 
right ear and "VIII" for the left ear which, when applied 
to table VII, results in a percentage evaluation for hearing 
impairment of 20 percent.

6.  Evidence developed since the August 1945 rating decision 
includes information not previously considered which bears 
directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for low back disability.

7.  The claim of service connection for low back disability 
is plausible.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Codes 6100-6110 (1998 
and 1999).

2.  Evidence submitted since the August 1945 rating decision 
in support of the appellant's application to reopen the claim 
for entitlement to service connection for low back disability 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of service connection for low back disability 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The veteran's claim of entitlement to a disability rating in 
excess of 20 percent for bilateral hearing loss is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible. 
Generally, a claim for an increased evaluation is considered 
to be well grounded.  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (1999).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding claims for VA benefits claims, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award an 
increased rating based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
Accordingly, the Board should apply the amended regulation to 
rate the veteran's disability for periods from and after the 
effective date of the amendment.  The Board should apply the 
prior version of the regulation to rate the veteran's 
disability for any period preceding the effective date of the 
amendment.  VAOPGCPREC 03-2000 (Apr. 10, 2000).

In the instant case, the RO utilized both versions of the 
hearing impairment regulations in the April 2000 supplemental 
statement of the case and determined that a 20 percent 
disability evaluation was warranted both prior to and after 
June 10, 1999.  After a contemporaneous review of the record, 
the Board concurs with this finding.

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids. To evaluate the degree of disability 
from defective hearing, the rating schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85 (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (1999).

The veteran was last afforded a VA audiological examination 
in June 1998.  He had pure tone thresholds of 35, 60, 70 and 
75 decibels for the right ear at the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  The pure tone thresholds for the 
left ear were 80, 80, 90 and 95 decibels at the same 
frequencies.  The average pure tone threshold for the right 
ear was 60 decibels, and speech discrimination was 86 
percent.  The average pure tone threshold for the left ear 
was 86 decibels, and speech discrimination was 74 percent.

Under the criteria in effect prior to June 10, 1999, this 
constitutes level "III" hearing of the right ear, and level 
"VII" hearing for the left ear.  When applied to the tables 
within the regulations, this merits no more than a twenty 
percent disability evaluation.  38 C.F.R. § 4.85, Code 6100 
(1998).

Under the criteria in effect from June 10, 1999, the 
veteran's left ear hearing loss is considered to be an 
exceptional pattern of impairment.  Application of the 
puretone average to table VIa in the Rating Schedule results 
in the designation of "VIII" for the left ear.  His right 
ear hearing loss remains a level "III" utilizing table VI.  
Nonetheless, when applied to table VII, these designations 
still result in a percentage evaluation for bilateral hearing 
impairment of no more than 20 percent.

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
evaluation of hearing loss.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).  The veteran is not shown to have 
more than a 20 percent hearing impairment under either 
version of the hearing impairment regulations.  Hence, 
entitlement to a higher disability evaluation for bilateral 
hearing loss is not demonstrated.

Additionally, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b) 
(1999).  There is no objective evidence that the service-
connected disability presents such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Low back disability

In conjunction with this present application to reopen, the 
veteran has submitted a January 1998 statement from his 
private physician suggesting that his current arthritis of 
the lumbar spine is a superimposed disability that is 
proximately due to aggravation of his 4th lumbar vertebra 
fracture during his military service.

i.  New and Material Evidence

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999).  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  Regardless of the 
actions undertaken by the RO, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a 
well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, the Board finds that 
the appellant has submitted new and material evidence such as 
to reopen his claim for service connection for low back 
disability.  The RO previously denied service connection for 
his pre-existing low back disorder as the available record, 
in essence, did not reflect evidence of aggravation of the 
disability in service.  As noted above, however, the 
veteran's private physician suggests that the veteran's 
present arthritis of the lumbar spine is proximately due to 
aggravation of his 4th lumbar vertebra fracture during 
military service.  This information bears directly and 
substantially upon specific matters under consideration.  The 
Board finds that the information added to the record is 
"new" since it was not available for review in August 1945, 
and is "material" since it relates directly to the matter 
which was the basis of the prior denial of service 
connection.  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
appellant's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

ii.  Well Groundedness

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well- 
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  

Insofar as the January 1998 private physician's statement 
suggests that the veteran's current arthritis of the lumbar 
spine is a superimposed disability caused by aggravation of 
his 4th lumbar vertebra fracture during military service, the 
Board finds the elements of a well grounded claim for service 
connection, as set forth in Caluza and Epps, are satisfied.  
However, before proceeding to adjudicate the merits of the 
claim the VA duty to assist must be fulfilled and this matter 
will be addressed in the remand section of this decision.


ORDER

An increased rating for bilateral hearing loss is denied.

The claim of entitlement to service connection for low back 
disability is reopened and is well grounded; to this extent, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
low back disability is well grounded, VA has a duty to assist 
the appellant in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Court has ruled that the fulfillment of the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully-informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To ensure 
that VA has met its duty to assist the veteran in developing 
all facts pertinent to his claim, the case is REMANDED to the 
RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his low back disability, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including those developed by 
Dr. Rowland and VA records (not already 
in the claims folder), should then be 
requested.  All records obtained should 
be added to the claims folder.

2.  Once the above-requested information 
has been ascertained, the RO should 
arrange for a VA orthopedic examination 
of the veteran in order to determine the 
etiology of his current low back 
disability.  Therefore, the veteran's 
claims folder should be made available to 
and independently reviewed by the 
examiner prior to examination.  X-rays 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
examiner.  The examiner must then 
correlate his or her findings and 
indicate whether it is more likely, less 
likely or as likely as not that any 
current low back pathology, including 
arthritis, is related to service either 
by way of incurrence or aggravation.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claim for low back disability.

4.  If this determination remains adverse 
to the veteran, the RO should furnish the 
veteran and his accredited representative 
a supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which summarizes all of the 
evidence and sets forth the applicable 
legal criteria pertinent to this appeal.  
Thereafter, the veteran should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Veterans Law Judge 



 



